Citation Nr: 0804384	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.D.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran had active duty service from February 1980 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the 
Philadelphia, Pennsylvania, RO.  The claim is under the 
jurisdiction of the Boston, Massachusetts, RO.

The veteran and J.R.D. testified before the undersigned at a 
December 2007 hearing at the RO.  A transcript has been 
associated with the file.  

At the hearing, the veteran submitted additional evidence for 
consideration with this claim.  He also submitted a waiver of 
RO consideration.  The Board may proceed.  See 38 C.F.R. § 
20.1304(c) (2007) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant).


FINDING OF FACT

The veteran has a current diagnosis of PTSD due to an 
inservice stressor, for which there is credible supporting 
evidence that the stressor actually occurred.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131,  5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The claim of service connection has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has PTSD as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).

The veteran bears a current diagnosis of PTSD.  He has 
submitted evidence from private medical providers to this 
effect and the diagnosis was confirmed at a November 2004 VA 
examination.  The Board concedes the diagnosis.  Furthermore, 
the diagnoses also tie the veteran's PTSD to the same 
inservice stressor event.  As such, the requirements of a 
diagnosis and a link to service are established.

The reason that the RO denied this claim lies in the 
requirement that credible supporting evidence that the 
claimed in-service stressor actually occurred.  The veteran 
has alleged that his stressor is related to the murder of a 
friend and fellow service member, B.D.  In May 1981, B.D. was 
murdered in his barracks room by his roommate, D.B.  Records 
of the investigation show that B.D. was shot through the 
throat and died from massive bleeding as a result of the 
wound.  D.B. was convicted of the crime.  The veteran alleges 
that he was ordered by his sergeant to clean the barracks 
room following completion of the investigation, which caused 
his PTSD.  

The Board has reviewed the veteran's service medical records 
and found no mention of the veteran's involvement in the 
clean up, though they do confirm that the veteran was 
assigned to the same unit as the murdered service member.  

The Board has reviewed the Department of the Army 
investigation records.  The veteran does not appear in the 
records as either a witness or party with evidence.  He does 
not appear in the records at all.  These records, however, 
are concerned not with the clean up, but in the determination 
of guilt.  The Board sees no reason that the investigation 
documents would have contained records of the person assigned 
to clean up the barracks room.

The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999).  There, the Court held that special 
consideration must be given to claims for PTSD based on 
personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Paragraph 5.14c states that, in cases of personal assault 
(where the veteran is the victim of the assault), development 
of alternate sources for information is critical.  There is 
provided an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred, to include medical records, military 
or civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision 
of subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "[v]isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

The Board is well aware that the personal assault in question 
was a murder, which is well established on the record, and 
the veteran was clearly not the victim.  While the Board is 
not required to apply the provisions of Paragraph 5.14c to 
cases of PTSD relying on the assault of another, the Board 
finds that the alternative forms of evidence admissible in 
personal assault cases constitute reasonable sources of 
credible supporting evidence under the facts of this case.  

The veteran has submitted statements from several family and 
friends.  In particular, the veteran's father sent a November 
2007 statement, which was offered into the record at the 
veteran's December 2007 hearing before the undersigned, 
indicating that the veteran had told his father of the murder 
and his assignment at the time of the event in 1981.  His 
father also indicated that he had contact with the veteran's 
commanding officer just prior to the veteran's discharge, and 
that discussion had involved the veteran's worsening behavior 
since the murder and clean up assignment.  

The Board has no reason to doubt the veteran's father.  The 
record, including the remaining statements from family and 
friends, do not contradict the veteran's father.  The 
statement indicates that the veteran told the identical 
account immediately after the fact and long before he sought 
benefits.  Such a testimonial statement from a confidant is 
well within the alternative, acceptable forms of credible 
supporting evidence under M21-1, Part III, 5.14(c)(8).  The 
Board finds, therefore, that the veteran's PTSD was incurred 
in service, as a result of a stressor, for which credible 
supporting evidence has been submitted.  Service connection 
for PTSD is warranted.  See 38 C.F.R. § 3.304, supra.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


